UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6424


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EUGENE ROSS COUSINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:06-cr-00008-gec-mfu-1; 5:09-cv-80169-gec-mfu)


Submitted:   May 20, 2010                  Decided:   June 2, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eugene Ross Cousins, Appellant Pro Se.    Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eugene     Ross    Cousins           seeks   to     appeal      the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.     2009)    motion        and     the     order      denying      his    motion    for

reconsideration.          The orders are not appealable unless a circuit

justice    or     judge    issues      a   certificate        of    appealability.            28

U.S.C. § 2253(c)(1) (2006).                A certificate of appealability will

not    issue    absent     “a    substantial          showing      of   the    denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,        537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,

529 U.S. at 484-85.              We have independently reviewed the record

and     conclude    Cousins        has     not       made    the    requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3